



COURT OF APPEAL FOR ONTARIO

CITATION: Pearl Hospitality Inc. v.
    Ceballos, 2020 ONCA 672

DATE: 20201022

DOCKET: C67897

Huscroft, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Pearl
    Hospitality Inc.

Plaintiff (Respondent)

and

Danilo Ceballos and Emelin
    Ceballos

Defendants (Appellants)

Danilo Ceballos, acting in person

Inderbir S. Arora and Joga Chahal, for
    the respondent

Heard by video conference and released orally:
    October 20, 2020

On
    appeal from the judgment of Justice Grant R. Dow of the Superior Court of
    Justice, dated December 9
th
, 2019.

REASONS FOR DECISION

[1]

The defendants appeal from the summary judgment
    granted by the motion judge on a mortgage debt. The appellants admit that the
    debt is outstanding but submit that there were fraudulent representations made
    by the appellants mortgage agent that led to the mortgage in the first place.

[2]

The motion judge was aware of this issue but
    noted that those alleged fraudulent representations were the subject of a
    separate proceeding that the appellants had commenced and which was not before
    him.

[3]

We agree with the motion judge that there was no
    reason to withhold dealing with the amount due under the mortgage because of
    that separate proceeding. The appellants have failed to show any error in the
    motion judges decision to grant summary judgment.

[4]

The appeal is dismissed. The respondent is
    entitled to its costs of the appeal fixed in the amount of $7,500 inclusive of
    disbursements and HST.

Grant
    Huscroft J.A.

I.V.B.
    Nordheimer J.A.

Harvison
    Young J.A.


